DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on 10/26/2021 and 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recites the limitation "the level selection circuit."  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 4 is rejected for dependency on rejected base claim 3.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zack (US 2016/0379475).
As to claims 1 and 13, Zack discloses an apparatus comprising: 
a selection circuit (Fig. 2A item 240) to for a set of data including targeted data and other data characterized or represented by a numerical aggregation-based distribution of the data in a plurality of high-level bins each having a subset of data associated with the set of data (Para. 72 “top 5 range bins”), 
select one of the plurality of the high-level bins by assessing and differentiating relative to a high- level threshold associated with the targeted data (Para. 77 “values below noise level are considered as not related to human motion”), 
the subset of data in one of the plurality of bins relative to the subsets of data in each of the other of the plurality of high-level bins (Para. 71 “sub-frames” per range bin); and 
for the selected one the plurality of the high-level bins also having a numerical aggregation-based distribution of a subset of the set of data (Para. 72 “histogram” = probability distribution), 
assessing and differentiating certain of the targeted data in the subset relative to certain of the other data in the subset (Para. 72 “top 5 range bins” and Para. 77 “noise level”); and 
threshold-setting circuitry (Fig. 2A item 240) to provide, in response to the high-level selection circuit, a refined threshold from which the targeted data may be further differentiated
As to claims 2, Zack discloses the apparatus of claim 1, further including a radar system including a transmitter and a radar receiver (Fig. 2A item 220), wherein the radar receiver includes the level selection circuit and the threshold- setting circuitry (Fig. 2A items 220, 225 and 240), and the radar receiver is to use the refined threshold to discern or detect presence of an object reflecting energy from the transmitter (Para. 77 as cited in claim 1).
As to claims 6 and 14, Zack discloses the apparatus and method of claims 1 and 13, wherein the selection circuit and the threshold-setting circuitry are to operate by the threshold-setting circuitry providing multiple refined thresholds in response to the selection circuit providing at least one additional assessment and differentiation of the set of the data at a more refined level by using a previous one of the multiple refined thresholds (Para. 77 “selection 424F of the power spectrum with the highest frequency … power spectrum is extracted for further analysis …. Then, a new threshold T2 is calculated …”).
As to claims 7 and 17, Zack discloses the apparatus of claim 1, wherein the selection circuit and the threshold-setting circuitry repeatedly generate the numerical aggregation-based distribution of the data by using multiple passes (Para. 76 “This process is repeated for every range bin …”), wherein for each pass the selection circuit generates at least one histogram associated with the set of data using a more refined numerical aggregation-based distribution of the data in bins (Para. 72 “histogram”).
As to claims 8 and 15, Zach teaches the apparatus and method of claims 1 and 13, wherein the selection circuit includes logic circuitry, including cumulative-sum registers, to calculate a cumulative sum vector while generating the numerical aggregation-based distribution of the data in multiple passes based on at least one refinement of the high-level threshold (Para. 74 “accumulator 452B” and “slow time vector” Fig. 2D and Fig. 21 see also see also Para. 77 “new noise threshold” see also Para. 83 “accumulating the estimated power along the selected range bin route”).
As to claim 9, Zach discloses the apparatus of claim 1, wherein the selection circuit is configured to calculate cumulative sums (Para. 74 “accumulator 452B” and “slow time vector” Fig. 2D and Fig. 21 see also Para. 76 “process is repeated for every range bin” see also Para. 77 “new noise threshold” see also Para. 83 “accumulating the estimated power along the selected range bin route”) without intermediately storing individual bins of assessed and differentiated data (Zach does not appear to teach intermediately storing) using a scaled comparison range including a numeric lower bound and a numeric upper bound (Para. 79 “normalization … highest absolute value amplitude …”  Normalization implies an upper bound and lower bound).
As to claim 11, Zach discloses the apparatus of claim 1, further including an antenna, a front-end circuit coupled to the antenna and another circuit including the selection circuit and the threshold-setting circuitry (Fig. 2A items 101, 110, 220, 225 and 240).
As to claim 12, Zach discloses the apparatus of claim 1, further including a radar receiver including the selection circuit (Fig. 2A items 101, 110, 220, 225 and 240).
As to claim 16, Zach disclosed the method of claim 13, further including calculating cumulative sums (Para. 74 “accumulator 452B” and “slow time vector” Fig. 2D and Fig. 21 see also Para. 76 “process is repeated for every range bin” see also Para. 77 “new noise threshold” see also Para. 83 “accumulating the estimated power along the selected range bin route”) without intermediately storing individual bins of assessed and differentiated data (Zach does not appear to teach intermediately storing) using a scaled comparison range including a numeric lower bound and a numeric upper bound
As to claim 19, Zach discloses the method of claim 13, wherein the selection circuitry is part of a radio-frequency apparatus including an antenna and a front-end circuit coupled to the antenna (Fig. 2A items 101, 110, 220, 225 and 240).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being obvious over Zack in view of Ott (US 2018/0275259) and Luebbert (US 2015/0331098).
As to claim 3, Zack teaches the apparatus of claim 1, further (Para. 72 and 77 as cited in claim 1), and further including a logic circuit to provide the set of data in the plurality of high-level bins (Para. 72 and 77), and wherein the selection circuit is further to accumulate data values from bin to bin and in response, provide the numerical aggregation-based distribution in the data the plurality of high-level bins (Para. 81 “accumulated and normalized energy histograms, which relate to the amount and distribution of motion energy over the range bins.”).
In the same field of endeavor, Ott teaches generating a noise threshold using an adaptive threshold based on a CFAR scheme (Para. 67).
In view of the teachings of Ott or common knowledge, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teachings of CFAR to the thresholding as taught in Zack in order to provide an adaptive constant false alarm thereby reducing false alarms.  
In the same field of endeavor, Luebbert teaches the well-known chirp.  
In view of the teachings of Luebbert or common knowledge, it would have been obvious to one having ordinary skill in the art at the time of filing to apply a modulation to the signal in Zack in view of Ott in order to obtain a chirp waveform thereby increasing bandwidth thus increasing overall resolution with both range and Doppler.  
As to claim 4, Zack in view of Ott and Luebbert teaches the apparatus of claim 3, wherein the selection circuit is further to accumulate data values from bin to bin for the subset of the set of data and in response, provide the numerical aggregation-based distribution in the subset of the set of data (Zack: Para. 81 as cited in claim 3 see also Para. 71 “sub-frames per each range bin and accumulating the related power spectrum …”).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being obvious over Zack in view of Nohara (US 7,940,206).
As to claims 5 and 18, Zack does not teach the apparatus and method of claims 1 and 13, respectively, wherein the selection circuits is configured with SIMD (Single Instruction Multiple Data) logic circuitry.
The Exmaniner notes that the specification acknowledges at Para. 3 that SIMD is currently available.  
In the same field of endeavor, Nohara teaches “The software also preferably exploits the Single Instruction Multiple Data (SIMD) capabilities of modern processors to considerably improve processing speed.”
In view of the teachings of Nohara, it would have been obvious to a person of ordinary skill at the time of filing to apply SIMD to the thresholding techniques as taught by Zack in order to perform multiple operations on multiple elements using only one instruction thereby increasing the speed of processing.  
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Zack in view of Ott.
As to claim 10, Zack teaches the apparatus of claim 1, wherein the selection circuit is configured to calculate cumulative sums (Para. 74 “accumulator 452B” and “slow time vector” Fig. 2D and Fig. 21 see also Para. 76 “process is repeated for every range bin” see also Para. 77 “new noise threshold” see also Para. 83 “accumulating the estimated power along the selected range bin route”) by intermediately storing individual bins of assessed and differentiated data using a scaled comparison range including a numeric lower bound and a numeric upper bound (Para. 79 “normalization … highest absolute value amplitude …”  Normalization implies an upper bound and lower bound.).
Ott teaches “applying the digital magnitudes to a plurality of data storing cells; estimating a signal threshold; and comparing the signal threshold with the signal stored in the predetermined cell-under-test in the plurality of data storing cells.”
In view of the teachings of Ott, it would have been obvious to apply the teaching of stored data in cells to the teachings of range bins as taught by Zach in order to save data thereby allowing the user to perform any data analysis or manipulation at a later date if needed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648